UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the quarterly period ended June 30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission File Number 000-55345 ZERO GRAVITY SOLUTIONS, INC. (Exact name of business as specified in its charter) NEVADA 46-1779352 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , SUITE 101, BOCA RATON, FLORIDA 33431 (Address, including zip code, of principal executive offices) (561) 416-0400 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☐No☒ Form 10-K 12/31/2016; Form 10-Q 3/31/2017 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of "large accelerated filer," "accelerated filer," "smaller reporting company," and "emerging growth company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of September 13, 2017, the issuer had 40,466,597shares of common stock issued and outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 2 Item 1. Condensed Consolidated Financial Statements (unaudited) 2 Consolidated Balance Sheets as of June 30, 2017 (unaudited) and December 31, 2016 2 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2017 and June 30, 2016 (Unaudited) 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2017 and June 30, 2016 (Unaudited) 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative & Qualitative Disclosures about Market Risks 24 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults upon Senior Securities 26 Item 5. Other Information 26 Item 6. Exhibits 26 NOTE ABOUT FORWARD-LOOKING STATEMENTS Statements in this report may be "forward-looking statements." Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements include, among other things, statements regarding: ■ the growth of our business and revenues and our expectations about the factors that influence our success; ■ our plans to continue to invest in systems, facilities, and infrastructure, increase our hiring and grow our business; ■ our plans for our BAM-FX™ and the strategy and timing of sales plans and regulatory approvals; ■ our belief about our sales growth and growth of our business and research capabilities; ■ our belief regarding when and if we will be able to have sufficient revenues to fund operations ■ our ability to obtain funding and the sufficiency of our sources of funding; ■ our expectation that our cost of revenues, development expenses, sales and marketing expenses, and general and administrative expenses will increase; ■ fluctuations in our capital expenditures; ■ our plans for potential business partners and other business relationships; as well as other statements regarding our future operations, financial condition and prospects, and business strategies. These statements are based on current expectations, estimates and projections about our business based, in part, on assumptions made by management. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may, and are likely to, differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those described above and those risks discussed from time to time in this report, including the risks described under "Risk Factors" in our Registration Statement on Form 10-12g filed with the U.S. Securities and Exchange Commission (“SEC”) as amended, and any risks described in any other filings we make with the SEC. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this report. Management’s discussion and analysis of financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. On an on-going basis, we evaluate these estimates, including those related to useful lives of assets, bad debts, impairment, stock based compensation, and contingencies. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. There can be no assurance that actual results will not differ from those estimates. Unless we have indicated otherwise or the context otherwise requires, references in the prospectus to “Zero Gravity,” “ZGSI,” the “Company,” “we,” “us” and “our” or similar terms are to Zero Gravity Solutions, Inc. and its subsidiaries. 1 PART I. FINANCIAL INFORMATION Item 1. CONDENSED Consolidated Financial Statements ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, 2017 December 31, 2016 (Unaudited) ASSETS CURRENT ASSETS Cash $ 58,999 $ 232,394 Accounts receivable, trade, net 76,208 121,747 Other current assets 151,769 282,409 Inventory 84,037 33,401 Total current assets 371,013 669,951 Property and equipment - net 106,917 119,057 OTHER ASSETS Deposit 4,617 3,617 Intellectual property, net 9,811 5,500 Advance on future royalties - related parties 304,668 277,038 Total other assets 319,096 286,155 TOTAL ASSETS $ 797,026 $ 1,075,163 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ 474,191 $ 480,853 Accounts payable- related party 75,000 75,000 Accrued expenses 76,054 - Deferred compensation, related party 12,500 12,500 Note payable - related party 500,000 500,000 Note payable 65,118 195,355 Total liabilities (all current) 1,202,863 1,263,708 Commitments STOCKHOLDERS' DEFICIT Common stock; 100,000,000 shares authorized, at $0.001 par value, 40,266,264 and 38,973,264 shares issued and outstanding, respectively 40,266 38,973 Additional paid-in capital 20,114,270 16,126,129 Accumulated deficit (20,560,373 ) (16,353,647 ) Total stockholders' deficit (405,837 ) (188,545 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 797,026 $ 1,075,163 See accompanying notes to condensed consolidated financial statements 2 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three months Ended Three months Ended Six months Ended Six months Ended June 30, June 30, June 30, June 30, 2017 2016 2017 2016 REVENUE Sale of Goods $ 60,935 $ 14,614 $ 61,190 $ 20,314 Total Revenue 60,935 14,614 61,190 20,314 COST OF REVENUE Cost of Goods Sold 10,084 2,202 10,105 2,648 Royalty Expense 1,862 1,017 1,875 1,017 Total Cost of Revenue 11,946 3,219 11,980 3,665 GROSS PROFIT 48,989 11,395 49,210 16,649 OPERATING EXPENSES General and administrative 1,425,034 1,523,251 4,130,233 3,452,815 Research and development 22,608 106,380 98,989 214,165 Total operating expenses 1,447,642 1,629,631 4,229,222 3,666,980 LOSS FROM OPERATIONS (1,398,653 ) (1,618,236 ) (4,180,012 ) (3,650,331 ) OTHER INCOME (EXPENSE) Other income - 356 - 2.070 Interest expense (12,769 ) (12,086 ) (26,715 ) (24,824 ) Accretion of debt discount - (56,659 ) - (113,292 ) Total other income (expense) (12,769 ) (68,389 ) (26,715 ) (136,046 ) NET LOSS $ (1,411,422 ) $ (1,686,625 ) $ (4,206,727 ) $ (3,786,377 ) NET LOSS PER SHARE - BASIC AND DILUTED $ (0.04 ) $ (0.04 ) $ (0.11 ) $ (0.10 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC AND DILUTED 40,217,592 38,734,410 39,707,657 38,366,762 See accompanying notes to condensed consolidated financial statements 3 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Six months Ended June 30, 2017 2016 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (4,206,727 ) $ (3,786,377 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense 12,140 6,638 Amortization expense 275 - Common stock issued for services 150,000 25,000 Warrants issued for services 398,798 11,899 Stock options issued as compensation 96,141 1,313,126 Amortization of debt issuance costs - 113,292 Warrant modification expense 926,885 - Changes in operating assets and liabilities: Accounts receivable, trade 45,540 (4,102 ) Other current assets (16,490 ) (25,350 ) Prepaid expenses 147,130 (7,930 ) Advance on future royalties - related parties (27,630 ) (26,728 ) Inventory (50,636 ) (7,840 ) Deposit (1,000 ) 3,117 Accounts payable 69,392 191,512 Net cash used in operating activities (2,456,182 ) (2,193,742 ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid to acquire intellectual property (4,586 ) - Cash paid to purchase equipment - (46,391 ) Net cash used in investing activities (4,586 ) (46,391 ) CASH FLOWS FROM FINANCING ACTIVITIES Payments of notes payable (130,237 ) (75,986 ) Proceeds from exercise of warrants – related party 1,185,000 - Payment of offering costs - related party (33,750 ) - Proceeds from sale of common stock 1,359,000 1,717,500 Payment of offering costs (92,640 ) (151,500 ) Net cash provided by financing activities 2,287,373 1,490,014 NET DECREASE IN CASH (173,395 ) (750,120 ) CASH AT BEGINNING OF PERIOD 232,394 2,851,118 CASH AT END OF PERIOD $ 58,999 $ 2,100,998 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ 26,715 $ 12,086 SUPPLEMENTAL DISCLOSURES OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Warrants issued as direct offering costs $ 37,069 $ 181,537 See accompanying notes to condensed consolidated financial statements 4 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements JUNE 30, 2017 (Unaudited) NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of operations Zero Gravity Solutions, Inc. (the “Company”) is an agricultural biotechnology company commercializingtechnologies derived from and designed for space with significant applications on earth. These technologies are focused on providing valuable solutions to challenges facing world agriculture. The Company’s two primary categories of technologies aimed at sustainable agriculture are: 1) BAM-FX, a cost effective, ionic micronutrient delivery system for plants currently being introduced commercially into world agriculture markets by the Company’s wholly owned subsidiary BAM Agricultural Solutions, Inc. and 2) Directed Selection, utilized in the development and production, in the prolonged zero/micro gravity environment of the International Space Station (“ISS”), of large volumes of non-GMO, novel, patentable stem cells with unique and beneficial characteristics. The Company’s mission is toimprove life on earth by applying its intellectual property and technology designed for and derived from six NASA enabled flights of the ISS. The Company’s initial projects are directed to providing solutions to critical world food crop challenges. The Company owns proprietary technology for its first commercial product, BAM-FXTM that can boost the nutritional value and enhance the immune system of food crops without the use of Genetic Modification. The Company’s focus is the commercialization of BAM-FXTM in both domestic and international markets. The Company’s headquarters are located in Boca Raton, Florida. The Company operates through two wholly owned subsidiaries: BAM Agricultural Solutions, Inc. and Zero Gravity Life Sciences, Inc., both Florida corporations formed by the Company in 2014. Going Concern and Management’s Plans The Company has a limited operating history, recurring losses from operations and a working capital deficiency at June 30, 2017. At June 30, 2017, the Company had approximate cash balances of $59,000, a working capital deficiency of $(832,000), total stockholders’ deficit of $(406,000) and an accumulated deficit of $(20,560,000). To date, the Company has in large part relied on equity financing to fund its operations. The Company expects to continue to incur losses from operations for the near-term and these losses could be significant as product development, regulatory, contract researchand technical marketing personnel related expenses are incurred. The Company estimates that the costs associated with the execution of its 2017 business plan may exceed $450,000 per month, with limited or no revenue in certain months, or for an extended period of time. Management has evaluated its ability to continue as a going concern for the next twelve months from the issuance of these June 30, 2017 consolidated financial statements, and has determined that there is substantial doubt as to its ability to continue as a going concern.The Company has executed product distribution agreements with domestic and international commercial agricultural distributors and generated initial product orders. Additional technical and marketing effort must be devoted to those distributors to insure the product is properly utilized and validated by end users. Financial resources are required to carry receivable balances due from the distributors and assist with end user validation and acceptance. To fund these capital needs, the Company has and continues to raise capital through a private placement offering in connection with its investment banker and through its internal efforts. Subsequent to June 30, 2017, the Company has raised approximately $564,000 (Note 8).If the Company does not obtain additional capital, the Company would potentially be required to reduce the scope of its business development activities or cease operations. The Company continues to explore obtaining additional capital financing and the Company is closely monitoring its cash balances, cash needs and expense levels. Management’s strategic plans include the following: - continuing to advance commercialization of the Company’s principal product, BAM-FXTMin both domestic and international markets; - pursuing additional capital raising opportunities; - continuing to explore and execute prospective partnering or distribution opportunities; and - identifying unique market and product application opportunities that represent potential positive cash flow. Basis of Presentation Certain information or footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted, pursuant to the rules and regulations of the Securities and Exchange Commission for interim financial reporting. Accordingly, they do not include all the information and footnotes necessary for complete financial statements. It is management's opinion, however, that all material adjustments (consisting of normal recurring adjustments and an adjustment to prior period results (Note 2)) have been made which are necessary for a fair financial statement presentation. The interim results for the period ended June 30, 2017, are not necessarily indicative of results for the full fiscal year. These unaudited financial statements should be read in conjunction with the audited financial statements and the notes thereto for the year ended December 31, 2016. 5 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements JUNE 30, 2017 (Unaudited) Principles of Consolidation The accompanying unaudited interim condensed consolidated financial statements include the accounts of Zero Gravity Solutions, Inc. and its subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. Inventory Inventory is valued on a lower of first in, first out (FIFO) cost or net realizable value. Inventory consisted of: June 30, December 31, 2017 2016 Raw materials $ 20,719 $ 9,081 Finished product 44,663 5,082 Consignment inventory 18,655 19,238 Total Inventory $ 84,037 $ 33,401 Concentration of Credit Risk The Company at June 30, 2017 maintained its cash balance with two major national financial institutions. The bank balance at June 30, 2017 did not exceed the FDIC limits. 6 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements JUNE 30, 2017 (Unaudited) Fair Value of Financial Instruments The Company accounts for financial instruments under Financial Accounting Standards Board (FASB) Accounting Standards Codification Topic (ASC) 820, Fair Value Measurements. This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. To increase consistency and comparability in fair value measurements, ASC 820 establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three levels as follows: Level 1 — quoted prices (unadjusted) in active markets for identical assets or liabilities; Level 2 — observable inputs other than Level 1, quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, and model-derived prices whose inputs are observable or whose significant value drivers are observable; and Level 3 — assets and liabilities whose significant value drivers are unobservable. Observable inputs are based on market data obtained from independent sources, while unobservable inputs are based on the Company’s market assumptions. Unobservable inputs require significant management judgment or estimation. In some cases, the inputs used to measure an asset or liability may fall into different levels of the fair value hierarchy. In those instances, the fair value measurement is required to be classified using the lowest level of input that is significant to the fair value measurement. Such determination requires significant management judgment. As the Company's common stock is not traded in an active market, the Company estimates the fair value of its common stock (used in its Black Scholes option pricing model) pursuant to ASC 820. This estimation process maximizes the use of observable inputs, including the quoted price of the Company's common stock in an inactive market, the price of the Company's common stock determined in connection with transactions in the Company's common stock, and an income approach to valuation (a discounted cash flow technique that takes into account the future cash flows) (Note 2). The carrying amounts of the Company’s accounts receivable and accounts payable approximate fair value due to the relatively short period to maturity for these instruments. The carrying value of the Company’s notes payable approximates fair value due to theirshort period to maturity and theirstated interest rates, combined with historic interest rate levels. Revenue Recognition and Accounts Receivable Revenue is recognized when the following four basic criteria have been met: (i) persuasive evidence of an arrangement exists; (ii) delivery has occurred and risk of loss has passed; (iii) the seller's price to the buyer is fixed or determinable; and (iv) collectability is reasonably assured. The Company determined that noreserve for estimated product returns and allowances was necessary during the three and six-month periods ended June 30, 2017 and 2016. Determination of the reserve for estimated product returns and allowances is based on management's analyses and judgments regarding certain conditions. Should future changes in conditions prove management's conclusions and judgments on previous analyses to be incorrect, revenue recognized for any reporting period could be materially affected. 7 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements JUNE 30, 2017 (Unaudited) At June 30, 2017, fivecustomers accounted for 87.8% of total accounts receivable. Each of these five customers represented 19.7%, 18.2%, 17.7%, 17.4%, and 14.8%, respectively. During the three and six months ended June 30, 2017, threecustomersaccounted for 67.9% of net sales, each representing 26.5%, 24.6%, and 16.8% respectively.At December 31, 2016, five customers accounted for 99.4% of accounts receivable. Each of these five customers represented 40.3%, 24.1%, 13.0%, 11.7%, and 10.3%, respectively. During the six months ended June 30, 2016, four customers accounted for 73.1% of net sales, each representing 32.8%, 16.4%, 14.5% and 9.4%, respectively. The Company extends credit to customers generally without requiring collateral. The Company monitors its exposure for credit losses and maintains allowances for anticipated losses. The Company records an allowance for doubtful accounts when it is probable that the accounts receivable balancewill not be collected. When estimating the allowance, the Company takes into consideration such factors as its day-to-day knowledge of the financial position of specific clients, and the industry and size of its clients. The Company has an allowance for doubtful accounts of $83,697 as of June 30, 2017 and December 31, 2016. Stock Based Compensation The Company recognizes the cost of employee services received in exchange for an award of equity instruments in the financial statements and is measured based on the grant date fair value of the award. Stock based compensation expense is recognized over the period during which an employee is required to provide service in exchange for the award (generally the vesting period). The Company estimates the fair value of each stock award at the grant date by using the Black-Scholes option pricing model. 8 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements JUNE 30, 2017 (Unaudited) Costs equal to these fair values are recognized ratably over the requisite service period based on the number of awards that are expected to vest, or in the period of grant for awards that vest immediately and have no future service condition. The expense resulting from share-based payments is recorded in general and administrative expense.We have elected to accountfor the forfeitureof awardsas they occur. The Company also grants share-based compensationawards to non-employees for service provided to the Company. The Companymeasures and recognizes the fair value of such transactions based on the fair value of the consideration receivedor the fair value of the equity instruments issued, whichever is more reliably measurable. Loss per Common Share Loss per share is calculated by dividing the Company’s net loss applicable to common shareholders by the weighted average number of common shares during the period. Diluted loss per share is calculated by dividing the Company’s net lossavailable to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. The effect of the inclusion of the dilutive shares would have resulted in a decrease in loss per share. Accordingly, the weighted average shares outstanding have not been adjusted for dilutive shares. Outstanding warrants and stock options are not considered in the calculation as the impact of the potential common shares (the weighted average beingapproximately 12,800,000 shares and 11,943,000 three-monthsended June 30, 2017 and 2016 respectively and12,729,000 and 11,023,000 shares for the six-monthsended June 30, 2017 and 2016 respectively), would be to decrease the net loss per share. Income Taxes The Company accounts for income taxes under the asset and liability method, in which deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis and operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in operations in the period that includes the enactment date. A valuation allowance is required to the extent any deferred tax assets may not be realizable. The difference in the expected income tax benefit and no benefit recorded for the three and six months ended June 30, 2017 and 2016 is due to an increase in the valuation allowance. 9 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements JUNE 30, 2017 (Unaudited) Recently Issued Accounting Pronouncements In May 2014, the FASBissued Accounting Standards Update (“ASU”) No. 2014-09, Revenue from Contracts with Customers, which supersedes the revenue recognition guidance in Revenue Recognition (Topic 605), and requires entities to recognize revenue in a way that depicts the transfer of potential goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled to in exchange for those goods or services. This new standard, as amended, is now effective for annual reporting periods beginning after December 15, 2017, and interim reporting periods within that reporting period. The standard permits the use of either retrospective or cumulative effect transition methods, and expects to use the retrospective transition method. Based upon Managements' current assessment of the standard, the Company does not anticipateany material impact upon the adoption of this standard. In July 2015, the FASB issued ASU No. 2015-11, Simplifying the Measurement of Inventory. ASU 2015-11 requires that inventory within the scope of the guidance be measured at the lower of cost and net realizable value. Inventory measured using last-in, first-out (LIFO) and retail inventory method (RIM) are excluded from this new guidance. This ASU replaces the concept of market with the single measurement of net realizable value and is intended to create efficiencies for preparers and more closely align U.S. GAAP with IFRS. This ASU is effective for public business entities in fiscal years and interim periods within those years, beginning after December 15, 2016.The implementation of this standard didnot have a material impact on the Company’s consolidated financial statements. The Company's disclosures reflect the adoption of this new standard. In November 2015, the FASB issued ASU. No. 2015-17, Balance Sheet Classification of Deferred Taxes. ASU No. 2015-17 simplifies the presentation of deferred taxes on the balance sheet by requiring classification of all deferred tax items as noncurrent including valuation allowances by jurisdiction. The ASU is effective for public entities for annual and interim periods beginning after December 15, 2016, and interim periods within those annual reporting periods. The Company adopted this standard in the first quarter of 2017. The implementation of this standard didnot have a material impact on the Company’s consolidated financial statements. In March 2016, the FASB issued ASU No. 2016-02, Leases. The main difference between the provisions of ASU No. 2016-02 and previous U.S. GAAP is the recognition of right-of-use assets and lease liabilities by lessees for those leases classified as operating leases under previous U.S. GAAP. ASU No. 2016- 02 retains a distinction between finance leases and operating leases, and the recognition, measurement, and presentation of expenses and cash flows arising from a lease by a lessee have not significantly changed from previous U.S. GAAP. For leases with a term of 12 months or less, a lessee is permitted to make an accounting policy election by class of underlying asset not to recognize right-of-use assets and lease liabilities. The accounting applied by a lessor is largely unchanged from that applied under previous U.S. GAAP. In transition, lessees and lessors are required to recognize and measure leases at the beginning of the earliest period presented using a modified retrospective approach. This ASU is effective for public business entities in fiscal years, and interim periods within those fiscal years, beginning after December 15, 2018. Early adoption is permitted as of the beginning of any interim or annual reporting period. The Company has not yet determined the effect of the standard on its ongoing reporting. 10 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements JUNE 30, 2017 (Unaudited) In March 2016, the FASB issued ASU 2016-09, Compensation -”Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting, which simplifies several aspects of the accounting for share-based payment transactions. Under ASU 2016-09, excess tax benefits and tax deficiencies are recognized as income tax expense or benefit in the income statement. ASU 2016-09 also provides entities with the option to elect an accounting policy to continue to estimate forfeitures of stock-based awards over the service period (current GAAP) or account for forfeitures when they occur. Under ASU 2016-09, previously unrecognized excess tax benefits should be recognized using a modified retrospective transition. In addition, amendments requiring recognition of excess tax benefits and tax deficiencies in the income statement, as well as changes in the computation of weighted-average diluted shares outstanding, should be applied prospectively. ASU 2016-09is effective beginning in the first quarter of 2017. The Company adopted ASU 2016-09, andelected to accountfor the forfeitureof awardsas they occur, during the first quarter of 2017, with no material impact. NOTE 2 – EMPLOYEE STOCK-BASED COMPENSATION ADJUSTMENT TO PRIOR PERIOD RESULTS In preparing the Company's December 31, 2016 consolidated financial statements,the Company determined thatan error was madein thecalculation of stock-based compensation expense under ASC 718for certain awards granted after January 1, 2016. The error related to management's estimate of the fair value of the Company's common stock used in its Black-Scholes option pricing model. The Company hadrecorded non-cashcompensation expense based upon the then current private placement price of $1.25 per share. The $1.25 price that was used during 2016 did not fully consider other observable inputs and valuation techniques to determine a supportable price per share; therefore, management re-evaluated such inputs and determinedthat the fair value per common share should have been a range of$0.69 - $1.25for those awards throughout the second quarter of 2016 and $0.63 - $1.25 for the six-months ended June 30, 2016. The error resulted in an approximate overstatement of stock-based compensation expense of $565,000 in the second quarter of 2016 and $1,341,000 for the six-months ended June 30, 2016. The Company assessed the materiality of this misstatement in the 2016 interim period financial statements in accordance with the SEC's Staff Accounting Bulletin (SAB) No. 99, Materiality, codified in ASC No. 250, Presentation of Financial Statements, and concluded that the misstatement was not material to any interim period. In accordance with SAB 108, the Company has adjusted the quarterended June 30, 2016 financial statements. There was no impact to total stockholders' equity or cash flows. Three Months Ended June 30, 2016 As Originally Reported Adjustment As Corrected General and administrative expenses $ 2,089,000 $ (565,000 ) $ 1,524,000 Loss from operations $ (2,183,000 ) $ 565,000 $ (1,618,000 ) Net loss $ (2,252,000 ) $ 565,000 $ (1,687,000 ) Basic and diluted earnings (loss) per share $ (0.06 ) $ 0.02 $ (0.04 ) Six Months Ended June 30, 2016 As Originally Reported Adjustment As Corrected General and administrative expenses $ 4,794,000 $ (1,341,000 ) $ 3,453,000 Loss from operations $ (4,991,000 ) $ 1,341,000 $ (3,650,000 ) Net loss $ (5,127,000 ) $ 1,341,000 $ (3,786,000 ) Basic and diluted earnings (loss) per share $ (0.13 ) $ 0.03 $ (0.10 ) 11 NOTE 3 – PROPERTY AND EQUIPMENT Property and equipment are summarized as follows: June 30, 2017 December 31, 2016 Computer equipment $ 15,332 $ 15,332 Equipment and furniture 123,517 123,517 Leasehold improvements 7,593 7,593 146,442 146,442 Accumulated depreciation (39,525 ) (27,385 ) Property and equipment - net $ 106,917 $ 119,057 Depreciation expense for the three-month periods ended June 30, 2017 and 2016 was $6,033and $4,072, respectively. Depreciation expense for the six-month periods ended June 30, 2017 and 2016 was $12,140and $6,638, respectively. 12 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements JUNE 30, 2017 (Unaudited) NOTE 4 – RELATED PARTY TRANSACTIONS Notes Payable In July 2015, a Director advanced the Company $500,000. Interest at a rate of 8.5% is payable quarterly, and the note was originally due in July 2016. In connection with the note, the Company issued five-year warrants to purchase 350,000 shares of the Company’s common stock at an exercise price of $3per share. The relative fair value of the debt and warrants was recorded resulting in a debt discount of $227,258 upon execution of the agreement. For the three and six-monthsended June 30, 2016, accretion of the debt discount was $47,304 and $113,292, respectively. The accretion of debt discount is presented in other expenses on the statements of operations. In July 2016, the maturity date of the note was extended to July 2017, and a conversion feature was added. The conversion feature allows the holder to convert the debt into common shares at his option at a conversion price of $1.25 per share (400,000 shares). The addition of the conversion feature represented a substantial modification to the debt instrument butthe modification was determined to not be material. During the three and six-months ended June 30, 2017, $10,625 and $21,014 was recorded as interest expense, respectively,and $10,625 is included in accounts payable at June 30, 2017.In July 2017, the maturity date of the note was extended to July 2018, the other terms of this note including the conversion feature remain the same. Royalty Agreement In 2013, the Company entered into a royalty agreement, which was amended in 2015, with a key employee and principal stockholder of the Company and a current Director of the Company. The agreement has a term of 25 years, requires payments of royalties equal to 5% of gross sales of products derived from certain patents held or licensed by the Company, including the BAM-FX™ product, and a minimum monthly payment of $2,500 to be offset against future royalty obligations of the Company. In addition, certain other costs the Company incurred that were necessary forthe maintenance and protection of the Company’s rights in the underlyingpatents wereapplied against future royalty obligations of the Company. Sales subject to the royalty agreement were $60,935and $14,614 for the three-month periods ended June 30, 2017 and 2016, respectively, and $61,190 and $20,314 for the six months ended June 30, 2017 and June 30, 2016, respectively. As of June 30, 2017, and December 31, 2016, $304,668and $277,038 ofprepaid royalties, respectively, areavailable to be offset against future royalty obligations. Exercise of Warrants On March 1, 2017, the Company entered into an agreement with a member of its Board of Directors whereby 350,000 previously issued warrants were exercised in exchange for the issuance of 350,000 shares of the Company's common stock and a cash payment to the Company of $525,000. In connection with the transaction, the Company issued a new five-year warrant to purchase up to 350,000 shares of the Company's common stock at an exercise price of $4.50 per share. On March 16, 2017, the Company also entered into an agreement with a second member of its Board of Directors whereby 400,000 previously issued warrants were exercised in exchange for the issuance of 400,000 shares of the Company's common stock and a cash payment to the Company of $600,000. In connection with the transaction, the Company issued a new five-year warrant to purchase up to 400,000 shares of the Company's common stock at an exercise price of $4.50 per share. Inducement charges of $926,885 relating to these transactions were expensed in March 2017 (Note 7). Payable to Former Director An obligation of $75,000 is payable to aformer Director for past consulting services.This obligation is unsecured and non-interest bearing and is included in accounts payable at June 30, 2017 and December 31, 2016, respectively. 13 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements JUNE 30, 2017 (Unaudited) NOTE 5 – COMMITMENTS Lease Commitments The Company leases its offices and building space under short term leases. These leases are renewable either monthly or annually. The Company also has a two-year lease for its warehouse in Okeechobee, which began September 1, 2016 and will expire August 31, 2018. The future minimum lease payments are $43,551 for 2017 and $27,734 for 2018. Lease expense was $26,521 and $19,097 for the three months ended June 30, 2017 and 2016, respectively. Lease expense was $46,626 and $37,433 for the six months ended June 30, 2017 and 2016, respectively. Research Commitment In January 2016, the Company entered into a Reimbursable Space Act Agreement (the “SAA”) with the National Aeronautics and Space Administration Ames Research Center (“NASA ARC”). Pursuant to the SAA, NASA ARC will evaluate the Company’s nutrient delivery system for commercial agriculture and NASA applications and the potential development of new agricultural technologies and products. The Company shall provide funding and reimbursement for the costs incurred by NASA ARC under the SAA, but shall own any resulting intellectual property created pursuant to the SAA. The Company paid NASA ARC a total of $373,750, which served as reimbursement for NASA ARC’s estimated expenses to carry out its first-year responsibilities pursuant to the SAA. The SAA remains in effect until the earlier of completion of all obligations contemplated in the SAA or five years from the date of the agreement.For the three-months ended June 30, 2017 and 2016, $0 and $93,438 respectively, wereexpensed under the agreement. For the six months ended June 30, 2017 and 2016, $29,610 and $155,729 respectively, wereexpensed under the agreement. 14 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements JUNE 30, 2017 (Unaudited) NOTE 6 – NOTEPAYABLE The Company has an outstanding note payable for financing corporate insurance premiums. The note carries a rate of interest of 6.5% and isduein September2017. NOTE 7 – EQUITY Common Stock Private placement offerings During the six months ended June 30, 2017, the Company issued 453,000 shares of common stock pursuant to its October 2016private offering for $3.00 per share. Proceeds from the offering were $1,359,000 with offering costs of $92,640. In connection with the offering, the Company issued fully vested, non-forfeitable warrants to purchase 31,453 common shares with an exercise price of $3.00 per common share to the placement agent. These warrants are includedin additional paid in capital as non-cash offering costs of $37,069. 15 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements JUNE 30, 2017 (Unaudited) Common stock issued for services During the six months ended June 30, 2017, the Company received services valued at $150,000, and issued 50,000 shares of common stock. This expense isincluded in general and administrative expenses. During the six months ended June 30, 2016, the Company issued for services, 20,000 shares of common stock with a value of $25,000. The Company measured and recognized the fair value of the transactions described above based upon the fair value of the non-employee consideration received, which was determined to be more resonably measurable. Warrants During the six months ended June 30, 2017, the Company issued fully vested, non-forfeitable warrants to purchase 335,000common shares at an exercise price of $3.00 per common share to employees and consultants for services. The estimated fair value of $398,798was based upon the following management assumptions: expected dividends of 0, volatility of 138.4-148.4%, risk-free interest rates of 1.75% - 2.05%, and expected life of the warrants of 5 years. During the six months ended June 30, 2016, the Company issued fully vested, non-forfeitable warrants to purchase 10,000 common shares at an exercise price of $2.00 per common share to employees and consultants for services. The estimated fair value of $11,899 was based upon the following management assumptions: expected dividends of 0, volatility of 184.2%, risk-free interest rates of 1.38%, and expected life of the warrants of 5 years. On July 16, 2015, Michael Smith, a Board member, received a 5-year cashless warrant to purchase up to 350,000 shares of common stock (at $3.00 per share) as additional consideration for a loan he made to the Company.On March 1, 2017, the Company and Mr. Smith entered into an Amendment No. 1 to the prior warrant, pursuant to which (a) the exercise price was decreased to $1.50 per share for that portion of the prior warrant to be exercised by Mr. Smith on such date and (b) the exercise of the prior warrant was to be on a cash basis. Subsequent to the execution of Amendment No.1, on March 1, 2017, Mr. Smith fully exercised the prior warrant. As a result of the prior warrant exercise, Mr. Smith received 350,000 shares of the Company's common stock in exchange for a cash payment of $525,000. As additional consideration for Mr. Smith's entry into Amendment No. 1 and exercise of the prior warrant, on March 1, 2017, the Company issued to Mr. Smith another five-year warrant (the "New Smith Warrant") to purchase up to 350,000 shares of the Company's common stock at an exercise price of $4.50 per share.The estimated fair value of this warrant of approximately $402,000 was based on the following assumptions: expected dividends of 0, volatility of 148.4%, risk-free interest rate of 1.89%, and expected life of the warrants of 5 years. On February 19, 2016, Diamond B Capital, LLC (“Diamond B”) received from the Company a five-year warrant to purchase up to 400,000 shares of the Company’s common stock at an exercise price of $2.00 per share (the “Prior Diamond B Warrant”). Alexander M. Boies, a member of the Company’s Board of Directors, holds membership interests representing a 12% ownership interest in Diamond B. On March 16, 2017, the Company also entered into an Amendment No. 1 to the Prior Diamond B Warrant (the “Prior Diamond B Warrant Amendment”), pursuant to which the exercise price was decreased to $1.50 per share for that portion of the Prior Diamond B Warrant to be exercised by Diamond B on such date. Subsequent to the execution of the Prior Diamond B Warrant Amendment, on March 16, 2017, Diamond B fully exercised the Prior Diamond B Warrant (the “Prior Diamond B Warrant Exercise”). As a result of the Prior Diamond B Warrant Exercise, Diamond B received 400,000 shares of the Company’s common stock in exchange for a cash payment of $600,000.As additional consideration for Diamond B's entry into the Prior Diamond B Warrant Amendment and exercise of the Prior Diamond B Warrant, on March 9, 2017, the Company issued to Diamond B another five-year warrant (the "New Diamond B Warrant") to purchase up to 400,000 shares of the Company's common stock at an exercise price of $4.50 per share.The estimated fair value of this warrant of approximately $463,000 was based on the following assumptions: expected dividends of 0, volatility of 148.4%, risk-free interest rate of 1.89%, and expected life of the warrants of 5 years. On February 27, 2017, an employee exercised a five-year warrant to purchase 40,000 shares of common stock, which had an original exercise price of $2.00 per share, at an exercise price of$1.50 per share for a cash payment of $60,000. In addition, the employee was given a five-year warrant to purchase 40,000 shares of common stock with an exercise price of $4.50 per share.The estimated fair value of this warrant of approximately $46,000 was based on the following assumptions: expected dividends of 0, volatility of 148.4%, risk-free interest rate of 2.05%, and expected life of the warrants of 5 years. The modifications to theexercise price of the warrants are considered a conversion incentive, resulting in anexpense(including the expense of the new warrants) of $926,885,recorded as general and administrative expense and additional paid in capital in the period June 30, 2017. 16 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements JUNE 30, 2017 (Unaudited) The following is a summary of the Company’s warrant activity for the six months ended June 30, 2017: Weighted Average Remaining Number of Weighted Average Contractual Life Aggregate Intrinsic Warrants Exercise Price (in Years) Value Outstanding – January 1, 2017 9,664,733 $ 1.44 3.5 $ 2,606,698 Granted 366,453 3.00 Granted 790,000 4.50 Exercised (790,000 ) (1.50 ) Cancelled/Forfeited - - Outstanding and exercisable - June 30, 2017 10,031,186 $ 1.78 3.2 $ 2,861,010 The aggregate intrinsic value in the table above represents the total intrinsic value (the difference between the estimated stock price on June 30, 2017 and the exercise price, multiplied by the number of in-the-money warrants) that would have been received by the warrant holders, had all warrant holders been able to, and in fact had, exercised their warrants on June 30, 2017. Stock incentive plan options In November 2015, the Company adopted its 2015 Equity Incentive Plan. The Plan provides stock based compensation to employees, directors and consultants, as more fully described in the Plan. The Company has reserved 4,000,000 shares to the Plan. During the six-months ended June 30, 2017, the Company granted 60,000 options to employees and officers. The estimated fair value of $70,411 was based upon the following management assumptions: expected dividends of $0, volatility of 148.4%, risk-free interest rates of 1.89%-1.93%, and expected life of the options of 5 years. Weighted Average Remaining Number of Weighted Average Contractual Life Aggregate Intrinsic Options Exercise Price (in Years) Value Outstanding – January 1, 2017 2,755,000 $ 1.25 8.7 $ 192,850 Granted 60,000 3.00 Exercised - - Cancelled/Forfeited - - Outstanding - June 30, 2017 2,815,000 $ 1.29 9.0 $ 413,250 Exercisable - June 30, 2017 2,752,500 $ 1.27 9.0 $ 409,125 17 ZERO GRAVITY SOLUTIONS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements JUNE 30, 2017 (Unaudited) NOTE 8 – SUBSEQUENT EVENTS Subsequent to June30, 2017, the Company issued200,333 shares of common stock pursuant to the August 15,2016 offering. Proceeds from the offering were $600,999with offering costs of $46,160, and warrantsissued to purchase 14,023shares of common stock. Subsequent to June30, 2017, the Company issued fully vested, non-forfeitable warrants to purchase 125,000common shares at an exercise price of $3.00per common share to consultants for services. In August 2017, the Company entered into atwo-year promissory note with an employee of the Company bearing interest of 10% per annum with a pricipal face value of$100,000. In connection with this promissory note, the Company expects to issue a five-year warrant to purchase a minimum of 10,000 shares of common stock at $3.00 per share. In September 2017, the Company also entered intoatwo-year promissory note with a board memberof the Company bearing interest of 10% per annum with a principal face value of$500,000. In connection with this promissory note, the Company expects to issue a five-year warrant to purchase a minimum of 50,000 shares of common stock at $3.00 per share. 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview Zero Gravity Solutions, Inc., a Nevada corporation, is a biotechnology company focused on commercializing technology derived from and designed for spaceflight with significant applications on Earth. These technologies can improveworld agriculture by providing valuable solutions to challenges facing humanityincluding threats to world agriculture and the ability to feed the world’s rapidly growing population. The Company’s business model includes two primary business segments: 1) BAM-FX™, which is a cost effective, ionic nutrient delivery platform for plants that can deliver minerals and micronutrients systemically at the cellular level of a plant; and 2) Directed Selection™, which relates to the production and alteration of new varieties of novel stemcells with unique and beneficial characteristics in the prolonged zero/micro gravity environment of the ISS. These novel stem cells, if developed, could be patented forcommercial sale tothird parties in the agricultural and human regenerative medical markets. ZGSI is headquartered in Boca Raton, Florida. Our business activities are separated between two primary wholly owned subsidiaries. BAM Agricultural Solutions, Inc., (“BAM Inc.”)oversees product introduction and business development through in-field trials and validation tests with crop growers and channel partners, product analysis through academic institutions and NASA, manufacturing, and sale of and agronomy support for our BAM-FX™ product. Zero Gravity Life Sciences Inc. (“ZGLS”) is responsible for any space research projects andlife science applications of our technology. We believe that the separation of these functions and the corresponding allocation of management by expertise will enable us to improve our performance and provide focus on our different business activities. The Company is focused on near-term revenue generation through the introduction of the Company’s first commercial product, BAM-FX™, to domestic and international agricultural markets. BAM-FX™, an ionic micro-nutrient delivery platform, is licensed in and registered for sale as a fertilizer application with thirty-two (32) domestic states and has been approved for import and commercial sales in Chile and Paraguay. Commercial sales operations commenced in Chile during the first quarter of 2017 and are expected to commence in Paraguay during the third quarter of 2017. During the second quarter of 2017, the Company continued its 2016 product marketing approach of developing channel partners, or distributors, for product distribution and leveraging their existing sales and marketing networks. In addition to working with channel partners’ growers, we continue to expandour introduction of BAM-FX™ to first-time growers through field validation, whereby specific expected crop results were identified at the inception of the validation process and upon achieving the expected result, a grower would agree to purchase the product. These validation trials are part of our business development effort and are expected to create BAM-FX™ brand name recognition while providing pull through business for current and prospective channel partners and company direct customers, thereby generating future revenue streams. In excess of 150 field validations are in process as of June 30, 2017. During 2016, we executed an exclusive distribution agreement with a distributor in Paraguay. The distribution agreement is a three-year agreement with a minimum initial first-year order requirement of 74,000 gallons of BAM-FX™. Product delivery pursuant to the agreement was delayed until the second quarter 2017. In the second quarter of 2017, our distributor in Paraguay obtained product import approval from Servicio Nacional de Calidad y Sanidad Vegetal y de Semillas ("SENAVE"), the government agency overseeing agricultural imports. BAM-FX™ tests were successfully completed by the Paraguay Agricultural and Technological Center (CETAPAR) in January 2017. We began product shipment during the second quarter of 2017 and expect torecognized revenue from this distributorby the end of 2017. Weexpect to provide ongoing business development and technical product support jointly with our Chilean branch to our channel partner in Paraguay during the remainder of 2017. The Company is also pursuing import approval through proper governmental officials and agencies to begin commercial sales in South Africa, Indonesia, Brazil, Colombia, China, Philippines, Haiti and India.The Company expects to conduct its international operations through in-country established businesses with which a distribution agreement has been executed. Currently, distribution agreements are in place for Paraguay, South Africa and Philippines. The Company directly supports operating expenses including personnel related expenses for market development, sales and distribution in Chile and business development efforts in Paraguay. Our targeted domestic channel partners are, in general, large agricultural product distributors with which the Company has executed or expects to execute a distribution agreement. Four domestic distribution agreements with agricultural product distributors in Pennsylvania, Ohio and California have been executed, including an agreement with Pinnacle Agriculture Distribution, Inc.("Pinnacle"). The agreement with Pinnacle includes three distribution outlets in California. The number of outlet locations is expected to increaseduring the remainder of 2017. Pinnacle is a multifaceted agricultural retail distribution business with operations including agricultural chemicals, fertilizer bulk handling and precision agricultural services. Pinnacle services growers across the United States. The other three channel partners service regional growers in Ohio and Pennsylvania. 19 During the second quarter of 2017, the Company continued to move its grower's return on investment sales and marketing approach beyond yield benefits to include benefits associated with yield uniformity, consistent timing of crop maturation, plant stability for efficient harvesting and geopolitical reasons, primarily internationally focused. The results from a number of our 2017 validation trials are expected to justify the return on investment calculations. During 2016, the Company directed its research to obtain technical third-party product validation, through studies with academic institutions and NASA-Ames Research Center, pursuant to the Company’s Reimbursable Space Act Agreement, RSAA. Preliminary results from NASA ARC biomass studies through the first quarter of 2017 show indications that BAM-FX™ applications increased photosynthetic efficiency within the plant leaf structure wherein light energy is converted into biomass and increased plant nitrogen use efficiency which increases the plant’s biomass production per unit of nitrogen, thereby  reducing the amount of nitrogen needed for biomass production. These findings are significantly beneficial to our product commercialization efforts. We expect to continue funding the RSAA during 2017; however, due to lack of financial resources, ongoing research has been deferred beyond the second quarter of 2017 until adequate funding is available. To support its commercialization and revenue generation efforts, the Company employs certified crop advisors and agronomists for the technical requirements of product introduction both domestically and in Chile. The agronomy and technicalagricultural personnel develop channel partner relationships,improve our technical support to growers and channel partners, and drive scientific academic and NASA product studies. The Company manufactures BAM-FX™in its production facility in Okeechobee, Florida. Manufacturing is conducted on an as-needed batch process. The Company continually performs regulatory and process efficiency reviews of manufacturing operations. In February 2017, the Company hired a manufacturing plant manager, an experienced biochemical engineer, and expects to make ongoing process and quality assurance and control improvements and equipment modifications to existing equipment to enhance efficiencies. The Company expects to engineer, design and add a continuous flow processing manufacturing facility in the Western United Statesto service expected demand from customers in that regionand the Asia Pacific area.Engineering and design are expected to begin during the fourth quarter of 2017 and construction during fiscal 2018. During 2015, our chief scientist began developing new formulations of BAM-FX™ to address nutritional needs of plants that are additive to our product’s current zinc and copper formulation. The new formulations addressknown plant deficiencies of boron, manganese, magnesium and iron and can be manufactured to include all or numerous combinations of these elements. The new formulations havebeen tested by an independent laboratory verifyingthe existence of,and ability to, combine those elements. We expect to further develop these formulations in a laboratory setting, perform efficacy trials onnew formulations, and scale production during 2017, with the intent of adding several new specialized products to our current product offering during fiscal 2018. Although we have started and realized nominal product sales, we anticipate that in the near term, ongoing expenses, including product marketing, manufacturing process improvement, developing and maintaining domestic and international distributor relationships and the addition of in-field sales and technical personnel, will be funded primarily by proceeds from sales of our securities. During May 2015, we began asecond-round private placement offering from which, during the first quarter of 2016, we received an additional $1,278,500 in gross proceeds. During 2016, the Company commenced a new private offering of up to $10,000,000 of the Company’s securities. The offering consists of 3,333,333 common shares for $3.00 per common share. Proceeds from the offering were $1,359,000 with offering costs of $92,640 for the period ended June 30, 2017. We have generated nominal revenues from our operations thus far and expect that product sales will increase significantly in 2017 primarily through our domestic and international channel partners. We cannot, however, guarantee we will be successful in generating significant revenue in 2017 or in the execution of our business strategy. Our business is subject to risks inherent in the establishment of a new business enterprise, including the financial risks associated with the limited capital resources currently available to us for the implementation of our business strategies. To become profitable and competitive, we must executeour 2017 business plan and realize revenues expected. 20 Results of Operations For the three-months ended June 30, June 30, 2017 2016 $ Change % Change Revenue $ 61,000 $ 15,000 $ 46,000 306.7 % Cost of revenue 12,000 3,000 9,000 300.0 % Gross profit 50,000 12,000 38,000 316.7 % Operating expenses 1,448,000 1,630,000 182,000 11.2 % Loss from operations (1,399,000 ) (1,618,000 ) 219,000 13.5 % Other income / (expense) (13,000 ) (68,000 ) 55,000 80.9 % Net loss $ (1,412,000 ) $ (1,686,000 ) $ 274,000 16.3 % Net loss per share - basic and diluted $ (0.04 ) $ (0.04 ) $ 0.00 0.0 % For the six-months ended June 30, June 30, 2017 2016 $ Change % Change Revenue $ 61,000 $ 20,000 $ 41,000 205.0 % Cost of revenue 12,000 3,000 9,000 300.0 % Gross profit 49,000 17,000 32,000 188.2 % Operating expenses 4,229,000 3,667,000 (562,000 ) (15.3 )% Loss from operations (4,180,000 ) (3,650,000 ) (530,000 ) (14.5 )% Other income / (expense) (27,000 ) (136,000 ) 109,000 80.1 % Net loss $ (4,207,000 ) $ (3,786,000 ) $ (421,000 ) (11.1 )% Net loss per share - basic and diluted $ (0.11 ) $ (0.10 ) $ (0.01 ) (10.0 )% Revenue for the three-months ended June 30, 2017 was $61,000, an increase of $46,000 or 306.7% over $15,000 for the three-months ended June 30, 2016. Revenue for the six-months ended June 30, 2017 was $61,000, an increase of $41,000 or 205.0% over $20,000 for the six-months ended June 30, 2016. Revenue is generated both from sales to our channel partners, or distributors and directlyto growers who have completed trials in multiple crop-growing seasons and realized positive crop attributes from applying BAM-FX™ to their crops. A majority of our efforts during the six months ended June 30, 2017 supported channel partners’ through promotion, education, and technical support in use and application of ourproduct by commercial end users or for additional validation trials. We expect to realize ongoing revenue from sales to channel partners as we provide sales and technical product support to replenish their inventory. For the three-months and six-months ended June 30, 2017, cost of revenue was $12,000, an increase of $9,000 over $3,000 reported during the same periods in 2016 or 300.0%. The increase in cost of revenue is directly related to our increase in revenue for the three and six-months ended June 30, 2017 over 2016. 21 Operating expenses decreased by $182,000 to $1,448,000 for the three-months ended June 30, 2017 compared to $1,630,000 for the three-months ended June 30, 2016, or 11.2%. The decrease in operating expense is primarily due to a decrease in equity compensation of $473,000; a decrease in R&D expenses of $84,000; a decrease in shipping expenses of $16,000; and a decrease in legal expense of $36,000 for services related to the Company’s intellectual property and general corporate matters;offset by an increase in sales, marketing and technical employee related and consultant expense for commercial product introduction, ongoing product validation trials and collection of and analysis of trial results of $348,000; an increase in automobile, travel and meals expense of $9,000 due to an increase in marketing activity; an increase in audit expense of $35,000; and, an increase in insurance expense of $34,000 primarily due to an increase in directors and officers and product liability expense. Non-cash equity compensation paid to consultants, board members and employees included in general and administrative expense was $135,000 for the three-months ended June 30, 2017adecrease of $353,000 compared to $488,000 for the three-month period ended June 30, 2016. Operating expenses increased by $562,000 to $4,229,000 for the six-months ended June 30, 2017 compared to $3,667,000 for the six-months ended June 30, 2016, or 15.3%. The increase in operating expense is primarily due to a decrease in equity compensation of $898,000; a decrease in R&D expenses of $115,000; a decrease in shipping expenses of $43,000; and a decrease in legal expense of $119,000 for services related to the Company’s intellectual property and general corporate matters,offset by an increase in sales, marketing and technical employee related and consultant expense for commercial product introduction, ongoing product validation trials and collection of and analysis of trial results of $635,000; an increase in bad debt expense of $24,000; an increase in automobile, travel and meals expense of $12,000 due to an increase in marketing activity; an increase in audit expense of $83,000; an increase in insurance expense of $62,000 primarily due to an increase in directors and officers and product liability expense; and an increase in inducement expense of $927,000 due towarrant conversions. Non-cash equity compensation paid to consultants, board members and employees included in general and administrative expense was $525,000 for the six-months ended June 30, 2017adecrease of $898,000 compared to $1,423,000 for the six-month period ended June 30, 2016 Other expensefor the three-month ended June 30, 2017 decreased by $55,000 to $13,000 from $68,000 for the three-months ended June 30, 2016. Other expensefor the six-month period ended June 30, 2017 decreased by $109,000 to $27,000 from $136,000 for the six-months ended June 30, 2016. The decrease in other expense is primarily due to interest expenseand accretion ofdebt discount in connection with the 8.5% Promissory Note executed on July 16, 2015, with a related party. Net loss for the three-months ended June 30, 2017 decreased by $274,000 to $1,412,000 from net loss of $1,686,000 for the three-months ended June 30, 2016. The decrease in net loss is primarily due to anincrease in gross profit of $38,000; a decrease in operating expenses of $182,000 and a decrease in other expenses of $55,000. Net loss for the six-months ended June 30, 2017 increased by $421,000 to $4,207,000 from net loss of $3,786,000 for the six-months ended June 30, 2016. The increase in net loss is primarily due to anincrease in operating expenses of $562,000 offset by an increase in gross profit of $32,000and a decrease in other expenses of $109,000. Use of Cash Net Cash Used in Operating Activities Net cash used in operating activities for the period ended June 30, 2017 increased by $262,000 to $2,456,000 from $2,194,000 for six-months ended June 30, 2016. The increase in net cash used in operating activities is primarily due to an increase in net loss of $421,000; an decrease in accounts receivableof $59,000; and a net decrease in accounts payable of $122,000, included in changes in operating assets and liabilities offset by a decrease in other current assets of $98,000 and an increase in non-cash equity compensation, amortization of debt discount and warrant inducement expense of $109,000. Net Cash Used in Investing Activities Net cash used in investing activities for the six-months ended June 30, 2017 of $5,000 decreased $41,000 from the six-months ended June 30, 2016 of $46,000due to a decrease in cash used to purchase equipment and acquire intellectual property. Net Cash Provided by Financing Activities Net cash provided by financing activities increased by $797,000 to $2,287,000 for the six-months ended June 30, 2017 from $1,490,000 for the six-months ended June 30, 2016. The increase in net cash provided by financing activities is due primarily to an increase in the proceeds from the exercise of warrants from related parties of $1,185,000 and decrease in offering costs of $25,000 offset by a decrease in proceeds from the sale of common stock of $325,000, an increase in payment of offering costs for related party exercise of warrants of $34,000 and an increase in payments on notes payable of $54,000. 22 Liquidity and Capital Resources The Company expects to incur significant expenses and operating losses for the foreseeable future. Specifically, we estimate that the costs associated with the execution of our 2017 business plan may exceed $450,000 per month primarily due to an increase in connection with our work with NASA through the SAA,additional personnel and personnel-related costs to develop domestic and international markets for the sale of our product, BAM-FX™ and improvements to our manufacturing facility and process. The Company has evaluated its ability to continue as a going concern for the next twelve months from the issue date of the June 30, 2017 consolidated financial statements. There is substantial doubt about the Company's ability to continue as a going concern as we do not currently have the funding necessary to support the projected operating costs we expect we will need to operate the business through mid-2018. The Company is active in itsfundraising, and subsequent to June 30, 2017, the Company received gross proceeds of $670,500 from the sale of shares of common stock pursuant to a private offering begun during fiscal 2016. We filed a registration statement on Form 10 with the SEC that became effective in February 2015 and requires us to operate as a fully reporting public company. We expect to continue to incur additional personnel and professional costs associated with operating as a fully reporting public company. Accordingly, we have acknowledged the need to obtain additional funding to operate the Company and have continued to raise funds through a private offering. In July 2015, a Director advanced the Company $500,000 under a note payable for working capital purposes. The unsecured note payable bears interest at 8.5% per annum, is payable quarterly, and was originally due in July 2016. In July 2016, the maturity date of the note was extended to July 2017, and a conversion feature was added. The conversion feature allows the holder to convert the debt into common shares. In July 2017, the maturity date of this loan was further extended to July 2018. There werenochanges toother terms of the note. Adequate additional financing may not be realized from our private offering or otherwise may not be available to us on acceptable terms, or at all. If we are unable to raise capital when needed or on attractive terms, we would be forced to delay, reduce or eliminate our research and development programs or any future commercialization efforts. We will need to generate significant revenues to achieve profitability, and we may never do so. Cash on Hand As of June 30, 2017, the Company had a cash balance of $59,000 compared to a cash balance of $232,000 at December 31, 2016. Total assets were $983,000 and $1,075,000 at June 30, 2017 and December 31, 2016, respectively. Working capital (deficit) was $(635,000) and $(594,000) at June 30, 2017 and December 31, 2016, respectively. The decrease in working capital (deficit) of $41,000 during the period was primarily due to cash used in operating activities of $2,456,000 offset by cash provided by the sale of common stock and exercise of warrants, net of offering expenses of $2,418,000. Total stockholders’ equity decreased by $31,000 to a deficit of ($220,000) at June 30, 2017 from a deficit of ($189,000) at December 31, 2016. Outlook Required Capital Over the Next Year Since our product, BAM-FX™, is new in the agricultural markets, it is difficult toaccurately predict revenues and cash flow at this time. We will need additional funding to cover 2017 expenses. Subsequent to June 30, 2017 through September 13, 2017, we issued 200,333shares of common stockpursuant to our private offering for $600,999in gross proceeds. On March 1, 2017, the Company entered into an agreement with a member of its Board of Directors whereby 350,000 previously issued warrants were exercised in exchange for the issuance of 350,000 shares of the Company's common stock and a cash payment to the Company of $525,000. In connection with the transaction, the Company issued a new five-year warrant to purchase up to 350,000 shares of the Company's common stock at an exercise price of $4.50 per share. On March 16, 2017, the Company also entered into an agreement with a second member of its Board of Directors whereby 400,000 previously issued warrants were exercised in exchange for the issuance of 400,000 shares of the Company's common stock and a cash payment to the Company of $600,000. In connection with the transaction, the Company issued a new five-year warrant to purchase up to 400,000 shares of the Company's common stock at an exercise price of $4.50 per share. In August 2017, the Company entered into atwo-year promissory note bearing interest of 10% and received$100,000. In September2017, the Company entered into atwo-year promissory note bearing interest of 10% and received$500,000. Without consideration of any revenue or additional fundraising, at the Company’s current rate of expenditure, we expect that our current capital will not be sufficient to cover our future operating costs through the third quarter of 2017; however, the Company is actively working on continued fundraising activities in order to continue operations through 2017 and into 2018. 23 The sales cycle for new products, including our product BAM-FX™, in agriculture markets is a minimum of two to three growing seasons. We have completed, domestically, two growing seasons and with certain growers, three growing seasons of validation trials and testing as a commercial product and believe that positive trial results on growers’ crops have contributed to product awareness and initial revenue. We expect our international market sales cycle will follow a similar timeframe. However, as important as the positive trial results are, third-party validation of the product’s performance and scientific proof of the product’s performance predictability and consistency, which provides the basis to compute grower’s return on investment, are equally important to our channel partners in their purchasing decisions. The scientific studies commencing in 2016 with NASA under our RSAA concluded during the second quarter of 2017. Observations from these studies include positive physiological plant function from BAM-FX applications. Continuing NASA's work during the second year of the RSAA could provide a scientific understanding of these observations. We expect to continue funding the RSAA during 2017; however, due to lack of financial resources, that research has been deferred until adequate funding is available. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Critical Accounting Policies and Estimates For a discussion of our accounting policies and related items, please see the Notes to the Financial Statements, included in Note 1. Item 3. Quantitative & Qualitative Disclosures about Market Risks As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide the information required by this item. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures During the second quarter of 2017, the Company carried out an evaluation, under the supervision and with the participation of our management, including our Principal Executive Officer and Principal Accounting Officer (our Chief Executive Officer and Chief Financial Officer, respectively), of the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Rule 13a-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Based upon this evaluation, our Chief Executive Officer concluded that our disclosure controls and procedures were not effective to provide reasonable assurance that (i) information required to be disclosed in the reports that are filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified by the SEC’s rules and forms and (ii) our disclosure controls and procedures are designed to ensure that information required to be disclosed in the reports that the Company files or submits under the Exchange Act is accumulated and communicated to our management including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that the Company’s disclosure controls and procedures will detect or uncover every situation involving the failure of persons within the Company to disclose material information otherwise required to be set forth in the Company’s periodic reports. 24 Changes in Internal Controls Over Financial Reporting There have been no additional changes to internal controls other than those previously reported. PART II OTHER INFORMATION Item 1. Legal Proceedings We are not a party to any current or pending legal proceedings. Item 1A. Risk Factors As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide the information required by this item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Each of the below transactions were exempt from the registration requirements of the Securities Act in reliance upon Section 4(a)(2) of the Securities Act or Regulation D promulgated under the Securities Act. During October 2015, we commenced a new private offering of up to $10,000,000 of our securities. The $10,000,000 offering consists of 8,000,000 Units at $1.25 per Unit each unit consisting of one share of the Company’s common stock and a five-year warrant to purchase an additional share of the Company’s common stock at $2. The Company executed a side letter to investors in the original offering to retroactively adjust the terms of the Company’s May 2015 offering with the terms of the new offering. Through June 30, 2017, the Company issued 4,936,000 shares of common stock and 4,936,000 warrants to purchase an additional share of the Company’s common stock pursuant to this offering (which includes the retroactive adjustment for the May 2015 offering). During 2016, the Company commenced a private offering of up to $10,000,000 of the Company’s securities. The offering consists of 3,333,333 shares of the Company’s common stock at $3.00. During the six-months ended June 30, 2017, the Company issued 1,243,000shares of common stock. In connection with the offering, the Company issued fully vested, non-forfeitable warrants to purchase 27,020 common shares with an exercise price of $3.00 per common share to the Company’s placement agent. For the year ended December 31, 2016, the Company issued 221,667 shares of common stock. In connection with the offering, the Company issued fully vested, non-forfeitable warrants to purchase 11,083 common shares with an exercise price of $3.00 per common share to the Company’s placement agent. On March 1, 2017, the Company entered into an agreement with a member of its Board of Directors whereby 350,000 previously issued warrants were exercised in exchange for the issuance of 350,000 shares of the Company's common stock and a cash payment to the Company of $525,000. In connection with the transaction, the Company issued a new five-year warrant to purchase up to 350,000 shares of the Company's common stock at an exercise price of $4.50 per share. On March 16, 2017, the Company also entered into an agreement with a second member of its Board of Directors whereby 400,000 previously issued warrants were exercised in exchange for the issuance of 400,000 shares of the Company's common stock and a cash payment to the Company of $600,000. In connection with the transaction, the Company issued a new five-year warrant to purchase up to 400,000 shares of the Company's common stock at an exercise price of $4.50 per share. 25 Item 3. Defaults upon Senior Securities None. Item 5. Other Information In August 2017, the Company entered into atwo-year promissory note with an employee of the Company bearing interest of 10% per annum with a pricipal face value of$100,000. In connection with this promissory note, the Company expects to issue a five-year warrant to purchase a minimum of 10,000 shares of common stock at $3.00 per share. In September 2017, the Company also entered intoatwo-year promissory note with a board memberof the Company bearing interest of 10% per annum with a principal face value of$500,000. In connection with this promissory note, the Company expects to issue a five-year warrant to purchase a minimum of 50,000 shares of common stock at $3.00 per share. ITEM 6. EXHIBITS 10.1 Promissory Note, dated August 24, 2017 issued to Kenneth R Barnett 10.2 Promissory Note, dated September 1, 2017 issued to Michael T. Smith 31.1 Certification of Principal Executive Officer as required by Rule 13a-14 or 15d-14 of the Exchange Act, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Principal Executive Officer Pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF XBRL Taxonomy Extension Definitions Linkbase Document 26 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZERO GRAVITY SOLUTIONS, INC. (Registrant) Dated: September 13, 2017 By: /s/ Timothy A. Peach Timothy A. Peach,Chief Executive Officer (Principal Executive Officer) Chief Financial Officer (Principal Accounting Officer) 27
